DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s response filed 9/17/2020 has been entered. All pending claims have been carefully reconsidered in view of the response. 

	In view of the applicant’s response, the ground of rejection presented in the previous office action has been withdrawn. Upon further consideration, however, the examiner respectfully submits that the pending claims of the present application are not in condition for allowance, and a new ground of rejection is presented in this office action. Applicant’s arguments for patentability of pending claims are moot in view of the new ground of rejection.

Information Disclosure Statement
	Information disclosure statement filed 10/09/2019 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-9, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US 2018/0095232 A1 to Feng et al. (hereinafter “Feng”).
	Regarding claim 1, Feng discloses an optical cassette comprising an optical device comprising: a body (1 in Fig. 1) defining an interior (Fig. 3) and extending along a length between a first end (e.g. right side of Fig. 3) and a second end (e.g. left side of Fig. 3), the body also having a width and a height (apparent from Fig. 3), at least part of the interior of the body being separated into a first level (01a in Fig. 3) and a second level (i.e. the level occupied by the tray 02 in Fig. 1) along the height; a first termination region defined at the first end of the body (03 in Fig. 1); a second termination region defined at the second end of the body (04 in Fig. 3); a cable routing region disposed at the first level of the body (05 in Fig. 5); an optical splice holding region disposed at the second level of the body (07 in Fig. 6; paragraph [0042]); and an optical coupler holding region (i.e. the upper row of adapters 03 in Fig. 1 which are on the same level as the tray 02)  disposed at the second level of the body.
	Regarding claim 2, Feng discloses wherein the first and second levels are separated by a dividing tray that pivots relative to the body (better shown in Fig. 5).
	Regarding claim 3, Feng discloses a cover that mounts to the body to close the interior (06 in Fig. 5).
	Regarding claim 4, Feng discloses a plurality of first optical adapters disposed at the first termination region (i.e. 03 in Fig. 3); and a plurality of second optical adapters disposed at the second termination region (i.e. 04 in Fig. 3; only one is shown in Fig. 3, but plurality of adapters may be used in the holes 012; see paragraph [0039]).

	Regarding claim 6, Feng discloses wherein the second optical adapters include multi-fiber optical adapters (paragraph [0039], [0048]).
	Regarding claim 7, Feng discloses a plurality of optical couplers disposed at the optical coupler holding region (i.e. the upper row of adapters 03 in Fig. 1 which are on the same level as the tray 02).
	Regarding claim 8, Feng discloses wherein the plurality of optical couplers include unidirectional optical couplers each having a single input line and two output lines (Fig. 3; paragraph [0044], [0048]).
	Regarding claim 9, Feng discloses wherein the plurality of optical couplers include bidirectional optical couplers each having two input lines and two output lines (paragraph [0045]).
	Regarding claim 17, Feng discloses wherein the body of the optical cassette is mounted to a tray that is slidably mounted within a chassis (Fig. 9; paragraph [0061]).
	Regarding claim 20, Feng discloses wherein the first termination region includes a first optical adapter defining a port facing outwardly from the body in a first direction (03 in Fig. 3) and the second termination region includes a second optical adapter defining a port facing outwardly from the body in a second direction (04 in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng.
Feng discloses an optical device as already discussed above. However, it does not explicitly teach the cable routing region being configured to accommodate an optical splice as claimed in the present application. On the other hand, the use of an optical splice accommodating area adjacent to an optical fiber cable routing region is well known and common in the art. Such optical splice accommodating region would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would facilitate servicing of optical fiber splices by having the splice accommodating region in a close physical proximity to the source of optical fiber slack lengths. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Feng to have the cable routing region being configured to accommodate an optical fiber splice as claimed in the present application.

Allowable Subject Matter
Claims 18-19 are allowed.
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: as discussed above, an optical device comprising a body, a first termination region, a second .
Also, none of the prior art fairly teaches or suggests a method of cabling an optical cassette with a cable assembly comprising, inter alia, positioning the first input connector, positioning the output and monitoring connectors, grouping optical fibers, routing the first fiber bundle onto a diverter tray, positioning optical splices on the diverter tray, positioning the optical coupler on the diverter tray, in the manner claimed in claim 18 of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art references disclose optical fiber modules having plurality of ports for coupling with optical fibers wherein the bodies of the modules comprising fiber routing elements and fiber splice holding elements. The document numbers for the prior art references are as follows: US Patent No. 6,810,193 B1, 10,802,237 B2; US Patent Application Publication No. US 2019/0250356 A1, US 2019/0064463 A1, US 2018/0306993 A1, US 2018/0157000 A1, US 2009/0257727 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/            Primary Examiner, Art Unit 2874